224 Ga. 54 (1968)
159 S.E.2d 412
PARKER
v.
PARKER.
24450.
Supreme Court of Georgia.
Argued January 8, 1968.
Decided January 18, 1968.
William W. Daniel, for appellant.
William R. Parker, for appellee.
DUCKWORTH, Chief Justice.
The award of alimony here incorporated an agreement of the parties whereby a lump sum payment of $1,200, payable over a 24-month period at the rate of $50 per month, and an equity in a dwelling were made in *55 "full settlement and satisfaction of ... liability for temporary and permanent alimony." Hence the parties having fully settled their obligations to each other, the modification contemplated by the revision of alimony statute (Ga. L. 1955, pp. 630, 631; Code Ann. § 30-222) does not apply to "an award from the corpus of the husband's estate in lieu of such periodic payment," and no cause of action for modification of alimony award is alleged, notwithstanding the husband was allowed to pay the lump sum in 24 payments. The court did not err in sustaining the motion to dismiss the petition.
Judgment affirmed. All the Justices concur.